Order entered September 15, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00129-CR

                        THE STATE OF TEXAS, Appellant

                                         V.

                          BHAVESH G. PATEL, Appellee

                 On Appeal from the County Criminal Court No. 4
                              Dallas County, Texas
                     Trial Court Cause No. MA18-35489-E

                                      ORDER

         Appellee’s brief was received on July 29, 2020. Because it was late, the
Court notified appellee by postcard dated August 8, 2020 and directed appellee to
file a motion for extension of time to file the brief. See TEX. R. APP. P. 38.6(d). To
date, appellee has not responded. In the interest of expediting this appeal, we
ORDER appellee’s brief received on July 29, 2020 filed as of the date of this
order.
         We DIRECT the Clerk to set this appeal at issue.
                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE